DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 45-65 in the reply filed on 3-31-22 is acknowledged. Claims 66-68 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 45 mentions the tool with a polishing surface.  But the dependent claims recite a ‘diameter of the polishing surface’ is kept ‘constant’ or ‘decreases,’ etc. This does not make sense. The polishing surface overall has a diameter that does not change.  The specification describes a ‘contact’ surface between a portion of polishing surface and workpiece and that this contact surface can be kept ‘constant’ or ‘decreased’ or ‘increased.’  The specification is clear that the portion of the contact area is also the indentation area and that this portion has a diameter that can be controlled based on depth of indentation.  The claims are totally unclear as the claims changed the word ‘contact’ to ‘polishing’ surface.  However, ‘polishing surface’ already is recited as the basic surface of the tool.  It appears the term ‘contact portion’ or ‘contact polishing portion’ would clarify the claims.
Claim 46, the polishing surface diameter does not change, only the contacting portion.
Claim 47, ‘the diameter’ lacks antecedent basis. How does polishing surface decrease? This is a constant. The polishing surface is the tool, so how is the workpiece ‘edge to center’ used to describe the diameter of polishing tool? This is unclear. What is opposite direction? Of what?
Claim 48, How does speed of workpiece ‘increase starting from polishing on the edge to the center? Of what? The workpiece or tool? This is unclear. ‘the center’ lacks antecedent basis. What is ‘opposite direction?’ Of what?
Claim 49, wherein ‘the center of the polishing surface’ is described relative to the workpiece. This is unclear. IS this a polishing step?  This needs to be clarified. ‘the center’ lacks antecedent basis. The center of the polishing surface does not always contact the workpiece, so this should be clarified to be center of the contact portion of polishing surface contacting the workpiece during polishing.
Claim 50, is the entire polishing surface smaller or just the contacting portion? What does ‘significantly’ mean? This is indefinite.
Claim 51, ‘the rotating position’ lacks antecedent basis. Position of what? Also, ‘the locally desired dwell time’ lacks antecedent basis. What is this ‘dwell time?’. ‘The profile of the workpiece’ lacks antecedent basis.
Claim 53, is the ‘diameter of the polishing surface’ the entire surface or just the contact portion? ‘the contact surface’ lacks antecedent basis.
Claim 54, is ‘the polishing surface’ the entire surface or just the contacting portion? The ‘indentation depth of the polishing surface’ on line 3 is unclear as the entire polishing surface does not have an indentation, only the contacting portion of the surface.
Claim 55 is totally unclear. What produce the tracks? What is a polishing ‘path?’ Produced by what?
Claim 56 recites a ‘polishing surface’ in line 2, and then recites ‘so that a polishing surface of the tool…’ Is this polishing surface the same polishing surface? Should it be “the’ instead of ‘a?’  Or is the second occurrence the ‘contacting portion?’  Line 7, the entire surface is not indented so this is unclear.
Claim 57, ‘the polishing surface’ refers to the entire surface or just the contacting portion? Same for claims 58, 59,61,62,64.
Claim 59 has similar issues as claim 47.
Claim 60 has similar issues as claim 48.
Claim 61 has similar issues as claim 49.
Claim 62 has similar issues as claim 50.
Claim 64 has similar issues as claim 53.
Claim 65 has similar issues as claim 55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45,46,50-58,62-65, is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Bingham-6796877 in view of Stahringer-2015/0050864.
Bingham discloses 45 (and claim 56). (Currently Amended) A method for polishing 8 of a surface of an optical workpiece 5 (lens-Fig 27,28, col 18, lines 13-30), comprising: swiveling or advancing a tool (along ‘a’ or ‘b’) with a curved polishing surface 8 relative to the workpiece, so that a polishing surface of the tool 8 is pressed partially (Figs 14a,c) against the workpiece 5 to be polished, (re claim 54) wherein the polishing surface is pressed partially against the workpiece to be polished to a degree producing an indentation of the polishing surface, and wherein an indentation depth of the polishing surface is varied by advancing the tool during the polishing of the workpiece (14a,c), rotating via ‘h’ the tool 8, rotating via ‘c’ the workpiece 5, and  varying (controlling) rotational speed of the workpiece during a rotation, (re claims 52 and 53)moving the tool from an edge of the surface of the workpiece that is to be polished over the center of the workpiece to an opposite side of the edge further comprising keeping at least one of a diameter of the polishing surface or a tilt angle between an axis of rotation of the tool and a normal of the contact surface at least essentially constant during the polishing of the workpiece (col 14, lines 1-55). 
Bingham discusses controlling the rotational speed of the workpiece at col 17, lines 13-30 to obtain desired work finish. This indicates the speed can be changed based on parameters. Bingham does not positively disclose changing the speed of workpiece during a rotation as claimed in claims 45, 51.  However, Stahringer teaches polishing a rotating lens 100 with a rotating tool 3, wherein the lens rotation speed is changed during polishing [0043] in order to advance the machining and obtain higher polishing quality. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to incorporate workpiece speed change, as a function of position or dwell time, as taught by Stahringer, into the method disclosed by Bingham which controls the workpiece speed, in order to improve polishing quality of lens.

Bingham further discloses, as best understood, 46. (Currently Amended) The method according to claim 45, wherein the polishing surface is pressed partially against the workpiece to be polished to a degree producing an indentation of the polishing surface, and wherein the diameter of the polishing surface is kept at least essentially constant by variation of [[the]] a depth of the indentation (col 17, lines 54-57).  
Bingham discloses claim 50. (and claim 62)(Currently Amended) The method according to claim 45, wherein the polishing surface is significantly smaller than the surface of the workpiece Fig 1.
Bingham, as best understood discloses claims 55,65 as the tool tracks across the workpiece.

Claim(s) 47,49,59,61 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Bingham-6796877 in view of Stahringer-2015/0050864, as applied to claims above, and further in view of Schneider-8727834.
	With regard to claims 47 and 49, Schneider teaches polishing a lens by moving a rotating tool over a surface of a rotating lens, wherein the diameter of the polishing surface decreases starting from an edge to the center of the surface that is to be polished and increases in the opposite direction and wherein the center of the polishing surface traverses a spiral polishing path relative to the workpiece.  (col 5, lines 1-60, in particular lines 37-45). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to incorporate in the method taught by Bingham and Stahringer, the method of polishing with a smaller contact area from outside to an increased contact area at center of lens and where center point traverses a spiral path, as taught by Schneider, in order to more efficiently control polishing amount of lens.

Claim(s) 48,60 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Bingham-6796877 in view of Stahringer-2015/0050864, as applied to claims above, and further in view of Blocha-5320006.

With regard to claim 48, Blocha teaches a lens polisher wherein the rotational speed of the workpiece increases starting from polishing on the edge to the center of the surface and decreases in the opposite direction (col 4, lines 27-50).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to incorporate in the method taught by Bingham and Stahringer, the method of polishing wherein the rotational speed of the workpiece increases starting from polishing on the edge to the center of the surface and decreases in the opposite direction, as taught by Blocha, in order to maintain sufficient surface speed, shorten cycle time and improve surface finish.
  PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar lens polishing devices.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 26, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723